MEMORANDUM **
The written resentencing order must be corrected to conform to the district court’s oral pronouncement of sentence. See, e.g., United States v. Hicks, 997 F.2d 594, 597 (9th Cir.1993). As the government concedes, the oral pronouncement of sentence did not include any period of supervised release. Thus, the period of supervised release in the written order must be stricken.
In addition, the findings in the written order should be corrected to conform to the record. The new resentencing order should specify that defendant had only one prior drug offense. Further, it should eliminate the implication that defendant’s prior conviction for domestic violence was exceptionally violent by omitting the word “violent” from the phrase “violent domestic violence.”
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.